Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	
Currently, no IDS forms have been filed for this application. It is noted that should references be desired that proper forms should be filed. 

Status of the Claims

 	Claims 1-80 have been initially filed 09/25/20. The preliminary amendment filed 01/13/21 has been considered. As of this new claim set, claims 3-11, 14-18, 20-30, 32-33, 39, 52-67, 69-76 and 78-80 have been canceled. Claims 12-13, 19, 34-35, 37-38, 40-45, 51, and 68 have been amended and the amendment made of record. Claims 1-2, 12-13, 19, 31, 34-35, 36-38, 40-45, 51, 68, and 77 are pending examination. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 77 is  rejected under 35 U.S.C. 101 because the claim is directed to a judicial exception with elements that do not add sufficient more to the claim to overcome the rejection.  
	The analysis of claims under 35 U.S.C. 101 can be found in MPEP 2106. 
Step 1: Is the step a process, machine, manufacture or composition of matter?
Yes, the claim is directed to a method of determining the efficacy of an agent that antagonizes human IL-27. 
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites the correlation between levels of TNFSF15 expression and the efficacy of an agent that antagonizes IL27. This recitation is a law of nature.
Step 2A Prong 2: Does the claim recite additional elements that integrate the Judicial exception into a practical application? 
The steps of measuring TNFSF15 in an initial sample from a subject, administering the agent that antagonizes IL-27, and measuring the expression of TNFSF15 in a sample obtained after administering are the additional elements recited in the claim. These do not integrate the judicial exception into a practical application because obtaining an initial sample, administering an antagonist, and measuring sample taken after administration are all necessary components of gather data to determine the efficacy of an agent.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	The additional elements of the claim are obtaining an initial sample, administering the agent that antagonizes human IL-27, and measuring the expression TNFSF15 in a sample taken after administration are not judicial exceptions.  Gathering samples and administering agents are well known concepts in the art. These additional elements are viewed to be insignificant extra-solution activity that do not add significantly more to the claim and the claim can be viewed as ineligible subject matter.
	In view of the above analysis the claim is not patent-eligible subject matter according to 35 U.S.C. 101. 

	Claim Rejections - 35 USC § 112

112b Rejections

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31 and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, claim 31 is a dependent claim of claims 1-30. Claims are 3-11, 14-18, 20-30 are cancelled claims. A claim reference to a canceled claim results in claims that are incomplete. The resulting claim is indefinite as it is not known what the metes and bounds of the claim are. Amending the claim to cite proper claim dependency will resolve this rejection.
Regarding claim 51, the claim contains exemplary claim language. The method for enhancing one or more activities of an anti-PD-1 antibody (e.g., enhances PD-1-mediated…), the method comprising…. The underlined statement makes the claim indefinite because the statement language of the claim indefinite as it is not clear if the recitation of the exemplary language is limiting. Amending the claim language to remove the entirety of the parenthetical statement will resolve this rejection. 
112(a) Rejections

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 12-13, 19, 31, 34-38, 40-45, 51, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a composition comprising a genus of antibodies and antigen binding fragments. The claim recites a genus to antibodies or antigen binding fragments, these structures must antagonize human IL-27, and these structures must be capable of binding to at least one amino acid of specific regions of the p28 IL-27 epitope. The claim language does not recite any structure associated with antibod(y)s or antigen binding fragment(s). The claim suggests a broad “paratope” limitation which comprises a paratope that binds to an epitope of one or more amino acids from the claimed regions of SEQ ID NO:2 (p28 subunit). A sufficient description is required for claims to a genus. No further guidance is taught in claim 1 in regards to the structure of what this antibody is, what structure(s) would be associated with antagonism to IL-27, what structure has the necessary function of binding to the epitope, and which members constitute such a genus. 
The functional scope of the claimed genus is quite broad. The claimed requirements are that the composition must be an antibody or antigen binding portion thereof and this structure must be an antagonist to human IL-27. The claimed structure must comprise a paratope that binds one or more amino acids of specific regions of SEQ ID NO:2 is very broad and suggests that one amino acid is sufficient for binding. There is no support provided to show that binding to one amino acid of the epitope results in antagonism of IL-27.  At the time the invention was made and even after the invention was made, the art teaches that predicting an antibody structure to an epitope is not routine in the art . Hummer et al. (Advances in computational structure-based antibody design. Current Opinion in Structural Biology 2022, 74:102379, herein referred to as Hummer) provides a review of the advances in computational structure-based antibody design. (See title). Hummer teaches that recent breakthroughs in computational structure prediction have ushered in a new era where it is reasonable to assume that accurate structure will be available for most proteins. (See “Introduction” last parag.). Hummer teaches that structure prediction of antibodies have been revolutionized from adapting computer vision methods to designing complex task-specific machine learning algorithms. (See “Structure prediction” 1st parag.) Hummer teaches that given a sequence of amino acids, programs are capable of accurately predicting the structure of most proteins. (See “Structure prediction” 1st parag.). Hummer teaches that in the case for antibody design, most structural models of the target antigen will almost always be available. (See “Structure prediction” 1st parag.). Hummer teaches that for antibodies, the major remaining challenge in terms of structure prediction lies in accurately predicting the structure of the CDRs, in particular CDR-H3. (See pg 2 1st parag.). Hummer teaches that once structures have been obtained for the antibody and antigen, these can be used to assess binding potential as well as accurately predicting paratope and/or epitope.(See pg
2 right col. 1st parag.). While Hummer teaches that it will be possible to predict antibody structure,
Hummer teaches that at the publication date this is not yet a possibility (2022). Several problems
remain in the field according to Hummer such as the need for more sequence data (pg 4 right col 1st
parag.), prediction of side chain atoms or structural changes on binding, accurately modeling the CDR
regions, especially the CDR-H3 loop, better prediction of paratope and epitope (pg 4 right col.
2nd parag.) and the development of suitable metrics for evaluating designed antibodies (pg 4 right col 3rd parag.). Hummer concludes that while there are still areas to improve upon, research, data collection and computational method development over the past decades have laid a strong foundation for eventually achieving in silico antibody design. (See “Conclusion” last sentence pg 5). Thus, it is believed that antibody prediction is not possible based off of the claimed epitope. One having ordinary skill in the art would not be able to envision these antibodies based off of the claim limitations.  The full scope of epitope binding remains unknown from the claim limitation. It is still not known what structure is associate with the function of binding to this undefined epitope.  No guidance or description is given in the claims to show distinctly the claimed invention of the applicants. Claim 2 does alter the scope of the paratope by limiting the epitope to certain mutations. The limitations of claim 2 could change both the structure and function of the antibody if the embodiment of “one or more amino acids from the epitope” includes the list of mutations from claim 2. It is still not known from this claim limitation what structures are of the claimed genus as the majority of these claimed possibilities are not shown in the specification.
Providing an antibody function without a corresponding characterized structure is not routine in the art. Antibodies and antigen binding fragments are defined by having a defined structure associated with an antigen binding function. Chailyan, A., et al ((2011) The association of heavy and light chain variable domains in antibodies: implications for antigen specificity FEBS Journal 278; 2858-2866 herein referred to as Chailyan) teaches that “the antigen- binding site of immunoglobulins is formed by six regions, three from the heavy chain variable domains, and three from the light chain variable domains which, on association of the two chains, form the conventional antigen binding site of the antibody” (abstract). Chailyan teaches that the mode of interaction between the heavy and light chain variable domains impacts the relative position of the binding loops and has an effect on the overall conformation of the binding site (abstract). Chailyan is demonstrating that the interaction between the heavy and light chain variable domains effects the conformation of the antibody and therefore the antibody’s ability to recognize and bind to its target. Furthermore, the teachings of Chailyan point out that the binding site is formed by the combination of the heavy and light chain CDRs (six regions) together. As there is no disclosed or art-recognized correlation between structure and function, it would be impossible for one of ordinary skill in the art to predict which heavy and light chain component combinations, or fragmented components, would result in a structure that specifically binds to IL-27 as an antagonist.  Thus, the structures that are within this claim genus are not known and cannot be predicted. The disclosure within the claims does not describe this relationship. Claims 2, 12, 13, 19, 31, 34, 35, 40-45, 51, and 68 do not provide meaningful limitations to the CDR structures. Claims 2, 12-13, and 19 teach material that is believed to affect structures associated with antigen binding. Claim 2 teaches that the epitope region can be further limited by mutations. It is believed that a different structure is associated with this binding to these mutations compared to the non-mutant variant of p28. Claim 12 teaches partial structures of the CDR regions of a limited subgenus of antibodies and antigen binding fragments  that antagonize human IL-27 and binding to the p28 epitope. This claim does not fully describe the antigen binding regions and cannot lead one to “predict” the rest of the CDR structure associated with the claim limitations. Claim 13 tries to define the genus by reciting what the structures can’t be. Claim 19 further limits the genus to have certain functional characteristic. While it can be acknowledged that these functional characteristics could limit the genus further, no structures are provided in the claim to associate with these functional characteristics. While other claims may further limit independent claim 1, these are not believed to further alter the structure/function requirements. It is not known by a person having ordinary skill in the art what structures are encompassed by the claimed genus. Neither structure nor function have been fully described in a way for one having ordinary skill in the art to fully envisage the claimed genus associated with the function of antagonizing IL-27 and binding to the claimed regions of epitope p28. 
 Written description can also be described in the specification of the applicants.  The specification does little to describe the structure and functional relationship of the members of the claimed genus. Example 1 defines the method of antibody production.  A description of these antibodies can be found in Table 12 which is summarized below:
Anti-IL-27 Ab1-A
Anti-IL27 Ab1-B
HCDR1
SEQ ID NO:
119
HCDR1
SEQ ID NO:
119
HCDR2
SEQ ID NO:
120
HCDR2
SEQ ID NO:
120
HCDR3
SEQ ID NO:
121
HCDR3
SEQ ID NO:
121
LCDR1
SEQ ID NO:
127
LCDR1
SEQ ID NO:
127
LCDR2
SEQ ID NO:
128
LCDR2
SEQ ID NO:
128
LCDR3
SEQ ID NO:
129
LCDR3
SEQ ID NO:
129
VH
SEQ ID NO:
125
VH
SEQ ID NO:
125
VL
SEQ ID NO:
133
VL
SEQ ID NO:
133
HC
SEQ ID NO:
135
HC
SEQ ID NO:
135
LC
SEQ ID NO:
137
LC
SEQ ID NO:
137
Anti-IL-27 Ab2-A
Anti-IL27 Ab2-B
HCDR1
SEQ ID NO:
9
HCDR1
SEQ ID NO:
9
HCDR2
SEQ ID NO:
10
HCDR2
SEQ ID NO:
10
HCDR3
SEQ ID NO:
11
HCDR3
SEQ ID NO:
11
LCDR1
SEQ ID NO:
17
LCDR1
SEQ ID NO:
17
LCDR2
SEQ ID NO:
18
LCDR2
SEQ ID NO:
18
LCDR3
SEQ ID NO:
19
LCDR3
SEQ ID NO:
19
VH
SEQ ID NO:
15
VH
SEQ ID NO:
15
VL
SEQ ID NO:
23
VL
SEQ ID NO:
23
HC
SEQ ID NO:
25
HC
SEQ ID NO:
29
LC
SEQ ID NO:
27
LC
SEQ ID NO:
27
Anti-IL27 Ab3-A
Anti-IL27 Ab3-A
HCDR1
SEQ ID NO:
31
HCDR1
SEQ ID NO:
31
HCDR2
SEQ ID NO:
32
HCDR2
SEQ ID NO:
32
HCDR3
SEQ ID NO:
33
HCDR3
SEQ ID NO:
33
LCDR1
SEQ ID NO:
39
LCDR1
SEQ ID NO:
39
LCDR2
SEQ ID NO:
40
LCDR2
SEQ ID NO:
40
LCDR3
SEQ ID NO:
41
LCDR3
SEQ ID NO:
41
VH
SEQ ID NO:
37
VH
SEQ ID NO:
37
VL
SEQ ID NO:
45
VL
SEQ ID NO:
45
HC
SEQ ID NO:
47
HC
SEQ ID NO:
51
LC
SEQ ID NO:
49
LC
SEQ ID NO:
49
Anti-IL27 Ab4-A
Anti-IL27 Ab4-B
HCDR1
SEQ ID NO:
53
HCDR1
SEQ ID NO:
53
HCDR2
SEQ ID NO:
54
HCDR2
SEQ ID NO:
54
HCDR3
SEQ ID NO:
55
HCDR3
SEQ ID NO:
55
LCDR1
SEQ ID NO:
61
LCDR1
SEQ ID NO:
61
LCDR2
SEQ ID NO:
62
LCDR2
SEQ ID NO:
62
LCDR3
SEQ ID NO:
63
LCDR3
SEQ ID NO:
63
VH
SEQ ID NO:
59
VH
SEQ ID NO:
59
VL
SEQ ID NO:
67
VL
SEQ ID NO:
67
HC
SEQ ID NO:
69
HC
SEQ ID NO:
73
LC
SEQ ID NO:
71
LC
SEQ ID NO:
71
Anti-IL27 Ab5-A
Anti-IL27 Ab5-B
HCDR1
SEQ ID NO:
75
HCDR1
SEQ ID NO:
75
HCDR2
SEQ ID NO:
76
HCDR2
SEQ ID NO:
76
HCDR3
SEQ ID NO:
77
HCDR3
SEQ ID NO:
77
LCDR1
SEQ ID NO:
83
LCDR1
SEQ ID NO:
83
LCDR2
SEQ ID NO:
84
LCDR2
SEQ ID NO:
84
LCDR3
SEQ ID NO:
85
LCDR3
SEQ ID NO:
85
VH
SEQ ID NO:
81
VH
SEQ ID NO:
81
VL
SEQ ID NO:
89
VL
SEQ ID NO:
89
HC
SEQ ID NO:
91
HC
SEQ ID NO:
95
LC
SEQ ID NO:
93
LC
SEQ ID NO:
93
Anti-IL27 Ab6-A
Anti-IL27 Ab6-B
HCDR1
SEQ ID NO:
97
HCDR1
SEQ ID NO:
97
HCDR2
SEQ ID NO:
98
HCDR2
SEQ ID NO:
98
HCDR3
SEQ ID NO:
99
HCDR3
SEQ ID NO:
99
LCDR1
SEQ ID NO:
105
LCDR1
SEQ ID NO:
105
LCDR2
SEQ ID NO:
106
LCDR2
SEQ ID NO:
106
LCDR3
SEQ ID NO:
107
LCDR3
SEQ ID NO:
107
VH
SEQ ID NO:
103
VH
SEQ ID NO:
103
VL
SEQ ID NO:
111
VL
SEQ ID NO:
11
HC
SEQ ID NO:
113
HC
SEQ ID NO:
117
LC
SEQ ID NO:
115
LC
SEQ ID NO:
115


The table of antibodies (table 12) has both A embodiments and B embodiments, as seen in Ab6-A and Ab6-B. These embodiments share much of the same structure but have differing heavy chain regions. The differences between the A and B embodiments is defined by the spec to be different isoforms of the generic antibody structure. (See [0110]). The isoforms are defined to be different antibody classes, like IgM or IgG1. (See [0110]). Antibody binding is provided in Example 2 which teaches that these antibodies bind to the mutant p28 subunit. Claim 1 defines the p28 subunit as SEQ ID NO: 2. FIG 2A-C characterized Ab1 and Ab3 somewhat. Further characterization was only conducted on Ab1. The data provided from Example 2 can be found in Fig. 1 which teaches the binding of antibodies to the mutant epitopes of claim 2. Ab1, Ab3, Ab4, Ab5, and Ab6 are described to bind to these epitopes. It is unknown what structure Ab7 has. Ab7 is not defined in the examples to have a known structure. It is believed from example 10 that Ab2 and Ab7 may have the same CDRs as it can be interpreted from a process of elimination. Omitted from this data is the antibody Ab2. It is further noted that Ab 2 of the instant application is only mentioned in table 12 of the specification and is not further characterized. Ab3, Ab4, Ab5, and Ab6 are not further characterized by other examples or figures. Ab 1 is the only antibody that is characterized further. 
From these antibody structures, the applicants would need to show that these structures antagonize IL-27 to provide support that these antibodies are members of the claimed genus.  Paragraph [0055] defines the term “anti-IL-27 antagonist antibody” as an antibody that specifically binds to IL-27 and inhibits IL-27 biological activity and/or downstream pathway(s) mediated by IL-27 signaling or other IL-27-mediated function. [0055] gives further examples of what antagonism can be like binding specifically to gp130, IL-27Rα, or blocking the dimerization of IL27 monomers. It is believed that the characteristics of antagonism could be satisfied by binding specifically to gp130, IL27Rα, or demonstrating the blocking of IL-27 ligands. From the data the applicants provided, it is uncertain if the majority of these antibodies function as human IL-27 antagonist. Fig. 1 of the application provides a table of affinity data for the anti-IL-27 antibodies of the application. 

    PNG
    media_image1.png
    245
    493
    media_image1.png
    Greyscale

This data proves the capabilities of the applicants’ antibodies to bind to mutant portions of p28 as discussed above.  As discussed above, an IL-27 antagonist must not only bind to IL-27 but must also inhibit IL-27 biological function. It is believed from the disclosure that antibodies Ab3, Ab4, Ab5, Ab6 and Ab7 merely bind to IL-27 and may not function as an antagonist as the spec does not have support to show they block IL-27 biological function. These antibodies have not been characterized by the applicants to show features that these antibodies inhibit IL-27 biological function. Evidence of IL-27 antagonism has been provided in Figures 3, 5C, and 5D show attributes of IL-27 antagonism such as the pSTAT1 inhibition in human white blood cells (Fig 3.) and the restored cytokine production upon treatment (Figs 5C and 5D) for anti-IL-27 Ab1.  Thus, it is believed that anti-IL-27 Ab 1 has proper written description. Ab1 has a defined structure as shown in table 12 with a characterized function as shown in FIGs 3, 5C and 5D. This structure/function relationship is fully characterized to match the description of claim 1. 
	While Ab 1 can be shown to have appropriate written description for a species, Ab 1 does not support the claim to a genus. For claims directed to a genus, a representative number of species would need to be demonstrated to show that the applicants have possession of the invention.  While it is known in the art to screen for such properties, the structures of these antibodies are not predictable as demonstrated by Hummer and Chailyan. A single embodiment does not constitute a representative number of species for such a claim. The applicants have not shown enough variation with the genus of claim 1 to have the genus of antibodies and/or antigen binding fragments. The following below is a sequence pile up to show the heavy chain CDRs of the application:
HCDR 1
HCDR 2
HCDR 3

    PNG
    media_image2.png
    388
    140
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    394
    144
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    396
    200
    media_image4.png
    Greyscale


The amount of variation in the heavy chain CDR regions is not substantial. As shown above, HCDR 3 is the same for all the embodiments of table 12. As shown above, HCDR 2 can have two very specific amino acid changes in 5th and 6th amino acid position (S->G SEQ ID NO:120 and S->A SEQ ID NO:76). HCDR 1 can have also have two very specific amino acid changes (S->R SEQ ID NO.31, S->A SEQ ID NO: 97). There is no variation found in the light chain as shown below:
LCDR 1
LCDR 2
LCDR 3

    PNG
    media_image5.png
    390
    143
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    397
    142
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    396
    142
    media_image7.png
    Greyscale


The genus that the applicants provided in these 6 antibodies shows minimalistic variation. The structure of Ab1 only has 1-2 amino acid structure variation in HCDR2 and 1-2 amino acid structure variation in the HCDR1 with all of the disclosed antibodies. This does not sufficiently teach the variety sought by the applicants. 
	While it can be shown above that the antibodies of the instant application are similar in structure, this structural similarity should not be mistaken for functional similarity. As demonstrated above in the teachings of Hummer and Chailyan, prediction of antibody structure and function is not feasible in the antibody arts. Thus, demonstrating a property of one antibody would not be sufficient to show similar properties in other structurally similar antibodies. An example of this can be found in FIG. 1 of the drawings. The disclosed antibodies are shown to bind with different binding potentials to the target antigen. These differences can be potentially attributed to the few amino acid variation between the structures. It is possible that the differences within the antibody structures may contribute to claimed function instead of the claimed similarity. This notion can only be resolved by further characterization.
	Claims 2, 12, 13, 19, 31, 34, 35, 36, 37, 38, 40, 41, 42, 43, 44, 45, 51, and 68 do not contribute enough limitations on structure and function to fulfil the written description requirement.

Allowable Subject Matter

Antibody Ab-1, disclosed in the spec, has a proper written description as denoted above in the 112(a) rejection. Ab1 is not known in the prior art. Thus, no obviousness rejections or anticipation rejections can be made on the subject matter. If Claim 1 is suitably amended to recite Ab1 and the amendment overcomes the 112 issues, the claim can be in condition for allowance. 

Conclusion

No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/               Examiner, Art Unit 1647                                                                                                                                                                                         
/SCARLETT Y GOON/               QAS, Art Unit 1600